DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to Applicant’s filing on December 12, 2018. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of identifying standing water present on a road, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method of detecting standing water comprising receiving sensor data generated by a perception system of a vehicle, identifying a location in the area where the sensor data does not meet a threshold amount of data, receiving map information corresponding to the area, determining that the location corresponds to one or more of the road surface locations in the map information, and outputting an indication that standing water is at the location. Under its broadest reasonable interpretation, the claim recites a mental process in that a person can reasonably identify standing water and its location as a person drives a vehicle. The additional elements of one or more processors are recited at a high level of generality such that it amounts to more than mere instructions to apply the exception using a generic computing environment. Additionally, the judicial exception is not integrated into a practical application because the additional elements, namely, the generic processor, does not impose any meaningful limits on practicing the abstract idea. For the same reason the additional elements do not amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computing environment does not constitute an inventive concept.
The same rationale applies to independent claim 13 because the claim recites nearly identical subject matter to claim 1.
Claims 2-8, and 11, 14-20 recite additional elements that are either drawn to elements recited at a high level of generality (like the LIDAR of claims 2 and 15), or additional mental steps related to the above abstract idea of identifying standing water present on a road, i.e. determining starting and ending points of the standing water, 
Claims 9-10, and 12 recite subject matter that if included in the independent claim would render the claimed invention patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively.
As to claim 1, Elie discloses a method of detecting standing water, the method comprising: 
receiving, by one or more processors, sensor data generated by a perception system of a vehicle, wherein the sensor data corresponds to an area surrounding a Sensor data  generated to illuminate portion of road, i.e. “surrounding area” – See at least Abstract); 
identifying, by the one or more processors, a location in the area where the sensor data does not meet a threshold amount of data (Backscatter intensity threshold – See at least ¶5; Light generally reflects back at lower intensity – See at least ¶21; Difference in backscatter between water image and background is compared to threshold, and if a difference is greater than a threshold, i.e. not enough reflection is detected thereby not meeting a threshold amount of data, then water is present – See at least ¶23; Low intensity backscatter of water image – See at least ¶31); and
outputting, by the one or more processors, an indication that standing water is at the location (Output indication of presence – See at least Abstract).

Elie fails to explicitly disclose:
receiving, by the one or more processors, map information corresponding to the area, wherein the map information includes road surface locations; 
determining, by the one or more processors, that the location corresponds to one or more of the road surface locations in the map information; and 
outputting, by the one or more processors, based upon the determination that the location corresponds to one or more of the road surface locations in the map information.




receiving, by the one or more processors, map information corresponding to the area, wherein the map information includes road surface locations (Map data for estimating position of obstacle, i.e. road surface location – See at least ¶51 and 74, and Fig. 5); 
determining, by the one or more processors, that the location corresponds to one or more of the road surface locations in the map information (Match object detection to map data – See at least ¶56); and 
outputting, by the one or more processors, based upon the determination that the location corresponds to one or more of the road surface locations in the map information (Output results based on matching – See at least ¶57).
 
Eli discloses detecting standing water by receiving sensor data, identifying a location where the sensor data does not meet a threshold amount of data, and outputting an indication that standing water is at the location. Fujimoto teaches using map information to confirm the presence of a detected road surface feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie and include the feature of using map information to confirm the presence of a detected road surface feature, as taught by Fujimoto, to improve confidence in vehicle object detection.

As to claim 2, the combination of Elie and Fujimoto fails to explicitly disclose the sensor data is generated by a LIDAR sensor. However, it would have been obvious to 

As to claim 3, Elie discloses identifying the location in the area where the sensor data does not meet the threshold amount includes determining the amount of sensor data in the area is below the threshold amount (Difference in backscatter intensity greater than a threshold is indicative of less sensed energy which is analogous to the claimed “sensor data below a threshold” – See at least ¶23-24).

As to claim 4, Elie discloses identifying a starting point and an end point of the standing water, wherein the starting point and end point correspond to locations where received signals are reflected back from an area immediately around the standing water; and the starting point is a point nearest to the vehicle and end point is located at an opposite side of the standing water (Depth map indicates location, size and depth of pothole, wherein the starting point and ending points are functionally the same as the standing water – See at least ¶29 and Fig. 29).

As to claim 5, Elie fails to explicitly disclose determining a length of the standing water, wherein the length is determined by calculating the distance between the starting point and end point. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie 

As to claim 6, Elie discloses identifying a pair of points on opposite sides of the standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water (Depth map indicates location, size and depth of pothole, wherein the starting point and ending points are functionally the same as the standing water – See at least ¶29 and Fig. 4).

As to claim 7, Elie fails to explicitly disclose determining a width of the standing water, wherein the width is determined by calculating the distance between the pair of points. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie and include the feature of determining a width of the standing water because width is a conventional and routine dimension for object detection like the object detection performed by Elie.

As to claim 8, Elie discloses determining, based on the map information, a lowest elevation point of the road surface at the location; determining the elevation of the starting point or ending point; and determining a depth of the standing water by calculating a distance between the lowest elevation point and the elevation of either the starting or the end point (Water depth – See at least ¶27, 31).

As to claim 9, Elie discloses adjusting the operation of the vehicle based on the indication that standing water is at the location (If water present, output appropriate vehicle control – See at least ¶42 and Fig. 6).

As to claim 13, Elie discloses a  system for detecting standing water, the system comprising: 
one or more processors, wherein the one or more processors are configured to: 
receive sensor data generated by a perception system of a vehicle, wherein the sensor data corresponds to an area surrounding a vehicle (Sensor data  generated to illuminate portion of road, i.e. “surrounding area” – See at least Abstract); 
identify a location in the area where the sensor data is not present (Backscatter intensity threshold – See at least ¶5; Light generally reflects back at lower intensity – See at least ¶21; Difference in backscatter between water image and background is compared to threshold, and if a difference is greater than a threshold, i.e. not enough reflection is detected thereby not meeting a threshold amount of data, then water is present – See at least ¶23; Low intensity backscatter of water image – See at least ¶31. Examiner notes low intensity indicating the presence of water is understood as “sensor data not present” as claimed because it is indicative of a lack of sensor data when compared to the rest of the detected surroundings.); 
output an indication that standing water is at the location (Output indication of presence – See at least Abstract).

Elie fails to explicitly disclose the one or more processors are configured to::

determine that the location corresponds to one or more of the road surface locations in the map information; and 
output based upon the determination that the location corresponds to one or more of the road surface locations in the map information.

However, Fujimoto teaches the one or more processors are configured to::
receive map information corresponding to the area, wherein the map information includes road surface locations (Map data for estimating position of obstacle, i.e. road surface location – See at least ¶51 and 74, and Fig. 5);
determine that the location corresponds to one or more of the road surface locations in the map information (Match object detection to map data – See at least ¶56); and 
output based upon the determination that the location corresponds to one or more of the road surface locations in the map information (Output results based on matching – See at least ¶57).
Elie discloses detecting standing water by receiving sensor data, identifying a location where the sensor data does not meet a threshold amount of data, and outputting an indication that standing water is at the location. Fujimoto teaches using map information to confirm the presence of a detected road surface feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie and include the feature 

As to claims 14 and 20, Elie discloses a vehicle (See at least Fig. 1).

As to claim 15, the combination of Elie and Fujimoto fails to explicitly disclose the sensor data is generated by a LIDAR sensor of the perception system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elie and Fujimoto and include the feature of using LIDAR because LIDAR is an obvious alternative to the camera disclosed by Elie in the vehicle object detection arts.

As to claim 16, Elie discloses the one or more processors are further configured to identify a starting point and an end point of the standing water, wherein the starting point and end point correspond to locations where received signals are reflected back from an area immediately around the standing water; and the starting point and end point are located on opposite sides of the standing water (Depth map indicates location, size and depth of pothole, wherein the starting point and ending points are functionally the same as the standing water – See at least ¶29 and Fig. 29).

As to claim 17, Elie fails to explicitly disclose the one or more processors are further configured to determine the length of the standing water, wherein the length is determined by calculating the distance between the starting point and end point. 

As to claim 18, Elie discloses the one or more processors are further configured to identify a pair of points on opposite sides of the standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water (Depth map indicates size, i.e. length, of pothole, wherein the length is functionally the same as the standing water – See at least ¶29 and Fig. 4).  

As to claim 19, Elie fails to explicitly disclose the one or more processors are further configured to determine the width of the standing water, wherein the width is determined by calculating the distance between the pair of points. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie and include the feature of determining a width of the standing water because width is a conventional and routine dimension for object detection like the object detection performed by Elie.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, as applied to claim 1 Stephens et al., US 20170320493 A1, hereinafter referred to as Elie, Fujimoto, and Stephens, respectively.
As to claim 10, the combination of Elie and Fujimoto fails to explicitly disclose determining a confidence value of the indication that standing water is at the location and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value. However, Stephens  teaches determining a confidence value of the indication that an object is at a location and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value (Confidence value for object detection – See at least ¶17; Based on comparison with threshold, i.e. “satisfying threshold value,” vehicle operation is changed accordingly – See at least ¶18). 
Eli discloses detecting standing water by receiving sensor data, identifying a location where the sensor data does not meet a threshold amount of data, and outputting an indication that standing water is at the location. Fujimoto teaches using map information to confirm the presence of a detected road surface feature. Fujimoto teaches using confidence values in their object detection and corresponding vehicle control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elie and Fujimoto and include the feature of determining a confidence value of the indication that standing water is at the location and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value, because Fujimoto teaches using confidence values as part of a larger object detection and controlling a vehicle accordingly in order to improve overall vehicle control.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, as applied to claim 1 above, and further in view of Ishigami et al., US 20160203376 A1, hereinafter referred to as Elie, Fujimoto, and Ishigami, respectively.
As to claim 11, Elie discloses capturing a camera image, including image data, of the area surrounding a vehicle (Camera and image data – See at least ¶4-5).
The combination of Elie and Fujimoto fails to explicitly disclose inputting the image into a model to identify the location of the standing water. However, Ishigami teaches inputting image data into a model to identify the location of a detected object (Input image data into model to identify object position – See at least ¶30 and 39).
Eli discloses detecting standing water by receiving sensor data, identifying a location where the sensor data does not meet a threshold amount of data, and outputting an indication that standing water is at the location. Fujimoto teaches using image data and a model to determine a detected objects location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elie and Fujimoto and include the feature of inputting the image into a model to identify the location of the standing water, because Ishigami teaches using image data and a corresponding model to identify the locations of detected objects as is known in the art of vehicle controls.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, and in view of Ishigami et al., US 20160203376 A1, as applied to claim 11 above, and further in view of .
As to claim 12, the combination of Elie Fujimoto, and Ishigami fails to explicitly disclose upon identifying the location of the standing water by the model, increasing a confidence value and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value. However, Stephens teaches using confidence values as part of their object detection and adjusting operation of the vehicle upon the confidence value satisfying a threshold value (Confidence value for object detection – See at least ¶17; Based on comparison with threshold, i.e. “satisfying threshold value,” vehicle operation is changed accordingly – See at least ¶18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Elie Fujimoto, and Ishigami and include the feature of upon identifying the location of the standing water by the model, increasing a confidence value and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value, because Fujimoto teaches using confidence values as part of a larger object detection and controlling a vehicle accordingly in order to improve overall vehicle control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668